Case: 2:15-cv-00448-JLG-EPD Doc #: 105 Filed: 03/23/21 Page: 1 of 2 PAGEID #: 4381




                            UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

    Ohio Coal Association, et al.,                  :
                                                    :
    and                                             :        Case No. 2:15-cv-448
                                                    :
    Murray Energy Corporation, et al.,              :
                                                    :        Related Case No. 2:14-cv-2646
           Plaintiffs,                              :
                                                    :
    v.                                              :        Judge James L. Graham
                                                    :
    Milton Al Stewart, Acting Secretary of          :        Magistrate Judge Deavers
    Labor,1 and The Mine Safety and Health          :
    Administration,                                 :
                                                    :
           Defendants.                              :

                         STIPULATION OF VOLUNTARY DISMISSAL
                                PURSUANT TO RULE 41(A)

          Pursuant to Rule 41(a)(1) of Federal Rules of Civil Procedure, the Plaintiffs in Case No.

2:15-cv-448 hereby notify the Court that this matter is voluntarily dismissed with prejudice. Each

party will bear its own fees and costs. This stipulation is signed below on behalf of all parties who

have appeared in this matter.

          This 23rd day of March, 2021.

          Respectfully submitted,




1
  Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Acting Secretary Milton Al
Stewart automatically substitutes for his predecessor, former Secretary of Labor Eugene Scalia.
Case: 2:15-cv-00448-JLG-EPD Doc #: 105 Filed: 03/23/21 Page: 2 of 2 PAGEID #: 4382




 /s/ Thomas M. Connor                               BRIAN M. BOYNTON
 Thomas M. Connor (Ohio 0071334)                    Acting Assistant Attorney General
 DINSMORE & SHOHL LLP
 255 East Fifth Street, Suite 1900                  BRAD P. ROSENBERG
 Cincinnati, Ohio 45202                             Assistant Branch Director
 Telephone: (513) 977-8200
 Facsimile: (513) 977-8141                          /s/ Lisa Zeidner Marcus
 Email: thomas.connor@dinsmore.com                  Lisa Zeidner Marcus
                                                    Senior Counsel
 Attorney for Plaintiffs in                         U.S. Department of Justice
 Case No. 2:14-cv-1446 and                          Civil Division, Federal Programs Branch
 Case No. 2:15-cv-448                               1100 L St., NW, Twelfth Floor
                                                    Washington, DC 20530
                                                    Telephone: (202) 514-3336
                                                    Facsimile: (202) 616-8470
                                                    Email: lisa.marcus@usdoj.gov

                                                    Attorney for Defendants



                                      Certificate of Service

         A true and accurate copy of the foregoing was electronically filed on March 23, 2021 via

the Court’s ECF filing system, which automatically serves notice on counsel of record.

                                             s/ Thomas M. Connor




20716539.1




                                                2
